DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-10 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (i.e., Species B relating to FIG. 6C), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.  Accordingly, the 12/15/2021 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Objections
Claims 1, 5, and 11-12 are objected to because of the following informalities:
Claims 1 and 11: The word “the” should be inserted between the words “and ball” (Line 5 of Claim 1).  This change should be made to the corresponding language in Claim 11.
Claims 1 and 11: The word “shaft” should be inserted between the words “screw form” (Line 6 of Claim 1).  This change should be made to the corresponding language in Claim 11.
Claim 5: The word “assembly” should be inserted between the words “spring each” (Line 2).
Claim 12: The words “of claim 12” should be inserted between the words “assembly further” (Line 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0200245 to Zinnecker, which discloses:
Claim 1: A ball screw assembly 10 (FIGS. 1-4) comprising:
a ball nut 20 including a first end, a second end, (FIGS. 1, 3A, 4) an inner surface defining a central bore (see FIGS. 3A, 4), and a ball track defined by the inner surface (see FIG. 4);
a ball screw shaft 14 including an outer surface defining a ball track (see FIGS. 1-3A), the ball screw shaft 14 being disposed in the central bore so that the ball track of the ball nut 20 and ball track of the ball screw [shaft] 14 form a ball raceway (see FIGS. 1 and 3A);
a first stopper 26 disposed at the first end of the ball nut 20 within the ball raceway (see Paragraph [0016] “Each end spring 24 may be disposed between one end of the ball chain and a stop 26. An example of a stop 26 is shown in FIG. 4. The stop 26 may be any physical structure that provides a surface to receive an end of the spring 24 and prevent it from moving thereby”);
a plurality of main balls 18 forming a ball train (see FIGS. 3A-3B), the ball train being disposed in the ball raceway (see FIGS. 2-4); and
a main spring assembly 22, 24 (alternatively, based on the disclosure at Paragraphs [0017]-[0019], different intermediate springs 22 may be analogized as the first spring portion and second spring portion of the main spring assembly) including a first spring portion 22 and a second spring portion 24, the main spring assembly 22, 24 being disposed in the ball raceway between a first end of the ball train and the first stopper 26 (see FIGS. 3A-3B),
wherein a spring constant of the first spring portion 22 is greater than a spring constant of the second spring portion 24 (see Paragraphs [0017]-[0019] “Accordingly, the ball screw 10 may include at least two intermediate springs 22 that have a different spring stiffness. The two or more spring stiffnesses may apply to the intermediate springs independent of the end springs 24 (e.g., if the end springs also have a different stiffness then there may be three different stiffnesses). In other embodiments, there may be more than two different spring stiffnesses within the intermediate 
Claim 2: The ball screw assembly 10 of claim 1, wherein the first stopper comprises one of a stopper ball and a stopper pin (see Paragraph [0016]).
Claim 3: The ball screw assembly 10 of claim 1, further comprising a link ball 18 disposed between the first spring portion and the second spring portion of the main spring assembly 22, 24 (see FIGS. 2 and 3B).
Claim 4: The ball screw assembly 10 of claim 1, further comprising:
a second stopper 26 (see Paragraph [0016]) disposed in the ball raceway; and
a return spring 24 disposed in the ball raceway between the second stopper and a second end of the ball train (see FIGS. 3A-3B).
Claim 5: The ball screw assembly 10 of claim 1, wherein the first spring portion 22 and the second spring portion 22 (according to this rejection, the portion of Paragraph [0018] applies in which different intermediate springs 22 are analogized as the first and second spring portions) of the main spring [assembly] each extend circumferentially over a portion of the outer surface of the ball screw shaft 14 that is less than 90° (as shown in at least FIG. 3B, the length of the intermediate springs 22 appears to provide for a radial distance that is much shorter than 90°).
Claim 6: The ball screw assembly 10 of claim 1, wherein the first spring portion 22 is adjacent the first end of the ball train and the second spring portion 24 is disposed between the first spring portion 22 and the first stopper 26.
Claim 8: The ball screw assembly 10 of claim 1, wherein the first spring portion and the second spring portion of the main spring assembly are each a coil spring (see FIGS. 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2020/0200245 to Zinnecker.
Claim 7: Paragraph [0018] of Zinnecker provides that there may be, e.g., five different spring portions with different spring stiffnesses (i.e., different spring constants).  According to Zinnecker, “[t]he number of different stiffnesses may depend on the design of the ball screw 10 and/or the application.  The intermediate spring(s) 22 having a greater stiffness may be disposed at locations within the ball chain that are configured to experience higher forces (italics used for emphasis).”  Paragraphs [0018]-[0019].  The italicized language suggests that the stiffness of the intermediate springs 22 is greater than a stiffness of the end springs 24.  The only difference the Office finds between the disclosure and Claim 7 is the specific arrangement between the third spring portion and the second spring portion.
The “second spring portion” and “third spring portion” are primarily limited by their spring constants and location.  In particular, the second spring portion has a greater spring constant than 
Based upon the disclosure cited above, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the ball screw assembly of claim 6, wherein the main spring assembly further includes a third spring portion having a spring constant that is less than the spring constant of the second spring portion, the third spring constant being disposed between the second spring portion and the first stopper 26, because different applications will cause the second and third spring portions to experience different forces, and for applications that cause the second spring portion to experience higher forces than the third spring portion, the disclosure of Zinnecker suggests that those having ordinary skill will provide a greater spring constant for the second spring portion than the third spring portion.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0033019 to Aramoto et al., in view of U.S. Patent Application Publication No. 2020/0200245 to Zinnecker.
Claim 11 essentially recites a brake assembly which comprises elements of a brake assembly and the ball screw assembly recited in Claim 1.
Aramoto discloses a brake assembly 1 comprising:
a caliper 3 including an arm portion 12;
a piston 17 disposed within the caliper 3, the piston 17 being axially movable along a longitudinal center axis AX of the piston 17;
a first brake pad 7 affixed to the arm portion 12 of the caliper 3;
a second brake pad 6 affixed to an end surface of the piston 17;
a brake disc 2 disposed between the first brake pad 7 and the second brake pad 6; and
ball screw assembly 22 comprising:
a ball nut 30 including a first end, a second end, an inner surface defining a central bore, and a ball track defined by the inner surface;
a ball screw shaft 28 including an outer surface defining a ball track, the ball screw shaft 28 being disposed in the central bore so that the ball track of the ball nut 30 and ball track of the ball screw [shaft] 28 form a ball raceway;
a first stopper 81 disposed at the first end of the ball nut 30 within the ball raceway;
a plurality of main balls 29 forming a ball train, the ball train being disposed in the ball raceway; and
a main spring assembly 51, 52 including a first spring portion 51 and a second spring portion 52, the main spring assembly being disposed in the ball raceway between a first end of the ball train and the first stopper 81 (see FIG. 8).
Aramoto does not disclose wherein a spring constant of the first spring portion 51 is greater than a spring constant of the second spring portion 52.
The Office turns to Zinnecker, which teaches the ball screw assembly recited in Claims 1 and 11 (as characterized in the rejection of Claim 1 under 35 U.S.C. 102 above).
Based upon the Zinnecker teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to replace the ball screw assembly 22 disclosed by Aramoto with the ball screw assembly 10 taught by Zinnecker, in order to accommodate for the different forces experienced by the different springs within the ball screw assembly of the brake assembly.
Claim 12: Aramoto, as modified by Zinnecker in the rejection of Claim 11 above, discloses the brake assembly [of claim 11] further comprising[:]
electric motor 20 having an output shaft 24, wherein the output shaft 24 is operably connected to the ball screw shaft of the ball screw assembly (i.e., the ball screw assembly of Zinnecker according to the modification in the rejection of Claim 11).
Claim 13: Aramoto, as modified by Zinnecker in the rejection of Claim 11 above, discloses  the brake assembly of claim 12, further comprising a link ball disposed between the first spring portion and the second spring portion of the main spring assembly (see the rejection of Claim 3 above).
Claim 14: Aramoto, as modified by Zinnecker in the rejection of Claim 11 above, discloses the brake assembly of claim 12, further comprising:
a second stopper disposed in the ball raceway; and
a return spring disposed in the ball raceway between the second stopper and a second end of the ball train (see the rejection of Claim 4 above).
Claim 15: Aramoto, as modified by Zinnecker in the rejection of Claim 11 above, discloses the brake assembly of claim 12, wherein the first spring portion is adjacent the first end of the ball train and the second spring portion is disposed between the first spring portion and the first stopper (see the rejection of Claim 6 above).
Claim 16: Aramoto, as modified by Zinnecker in the rejection of Claim 11 above, discloses the brake assembly of claim 12, wherein the main spring assembly further includes a third spring portion having a spring constant that is less than the spring constant of the second spring portion, the third spring portion being disposed between the second spring portion and the first stopper (the rationale provided above in the rejection of Claim 7 applies here).
Claim 17: Aramoto, as modified by Zinnecker in the rejection of Claim 11 above, discloses the brake assembly of claim 11, wherein the first spring portion and the second spring portion of the main spring assembly are each a coil spring (see the rejection of Claim 8 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658